[Cite as In re L.A.W., 2019-Ohio-1950.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 IN THE MATTER OF: L.A.W.                       :         OPINION

                                                :
                                                          CASE NO. 2018-P-0067
                                                :



 Civil Appeal from the Portage County Court of Common Pleas, Juvenile Division, Case
 No. 2017 JCA 00770.

 Judgment: Dismissed.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Appellee).

 Neil P. Agarwal, 3732 Fishcreek Road, #228, Stow, Ohio 44224-4379 (For Appellant).



THOMAS R. WRIGHT, P.J.


        {¶1}    Appellant, L.A.W., appeals imposition of his previously suspended 90-day

sentence for delinquency. Appellant has served the entirety of his sentence. The appeal

is therefore dismissed as moot.

        {¶2}    Appellant identifies collateral consequences resulting from the delinquency

finding but fails to identify any collateral consequences flowing from the appealed order

imposing the suspended sentence. Notably, the original order finding appellant to be

delinquent and sentencing him is not subject to this appeal.

        {¶3}    The burden is on appellant to demonstrate some collateral consequences
resulting from revocation of probation and imposition of the suspended sentence. State

v. Wilson, 41 Ohio St. 2d 236, 325 N.E.2d 236 (1975); State v. Leister, 6th Dist. Lucas No.

L 89-328, 1990 WL 162613 (Oct. 26, 1990), *2. Appellant has not demonstrated any and

a favorable disposition could not restore the time already served. Wilson; Leister; State

v. Presutti, 5th Dist. Tuscarawas No. 2002 AP 12 0098, 2003-Ohio-4478, ¶12-13.

      {¶4}   The appeal is therefore dismissed as moot.



TIMOTHY P. CANNON, J.,

MATT LYNCH, J.,

concur.




                                            2